Citation Nr: 1610215	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  06-31 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for vertigo (claimed as dizzy spells).


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel


INTRODUCTION

The appellant was a member of the Air Force Reserves, with a period of active duty for training from July 8, 1986 to December 12, 1986.  The appellant had reserve component service until May 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In his September 2006 substantive appeal, the appellant requested a hearing before the Board at a local VA office (Travel Board) and specified a request for a videoconference hearing.  The appellant was scheduled for a Travel Board hearing at the New York RO on August 28, 2014.  Notice of the hearing was mailed to the appellant on July 28, 2014.  However, the appellant did not appear for his hearing.  Therefore, as the appellant has not made any additional hearing requests, the Board finds that his hearing request has been withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks entitlement to service connection for vertigo.  In October 2003, the appellant submitted a VA Form 21-4142, Authorization and Consent to Release Information.  The appellant claimed he had been treated for dizziness/vertigo at McGuire Air Force Base (AFB) on approximately October 1986 and at the New York Eye and Ear Infirmary in October 1997.  The appellant claimed he went to the McGuire AFB hospital after a fall and told them he felt chest pain, dizziness, shortness of breath, and his balance was off.  He stated that he hit his head as he fell and they released him with no follow-up.  The appellant stated that the problem has been with him ever since that day.  In multiple filings the appellant has stated he fell and hit his head while conducting routine maintenance on an aircraft.

A VA primary care note, dated March 2006, noted that the appellant experienced intermittent dizziness and vertigo.  A psychiatry note, dated September 2006, noted that the appellant had the sensation of vertigo and a fear of falling out of bed.  The examiner's impression was vertigo.  A letter from Dr. C.R. at the Brooklyn Veterans Administration Harbor Healthcare System Psychiatric Clinic, dated November 2006, noted a diagnosis of vertigo.  An August 2009 neurology note, noted the appellant complained of intermittent dizziness and had been diagnosed in 2006 with benign positional vertigo by an ear, nose, and throat (ENT) doctor.    

The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for dizziness or vertigo.  The appellant's service treatment records reveal a complaint of pain in the left shoulder and chest for two weeks in November 1986.  The appellant had stiffness in the shoulder and feelings of weakness in the left arm.  He reported tingling of fingertips.  Those symptoms were now gone and he now had occasional sharp pains in the left rib cage.  The record does not reflect a reported event which caused these symptoms.  The record from November 1986 is consistent with the October 2003 statement that the appellant had felt chest pain. 

The Board notes that the appellant has not been afforded a VA medical examination regarding the etiology of his vertigo.  Under 38 U.S.C.A. § 5103A(d)(2) , VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the appellant has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As the appellant has been diagnosed with vertigo, his service treatment records reflect treatment for pain in the arm and chest, and the appellant has competently indicated that his vertigo has existed since service, the Board finds it necessary to afford the appellant a VA medical examination regarding the etiology of his vertigo.

Review of the claims file shows treatment records from the VA New York Harbor Healthcare System in Brooklyn, New York.  The claims file includes mixed VA records from February 2004 to July 2007.  Many of the records associated with the claims file have been submitted by the appellant and include handwritten annotations.  Additionally, the neurology note from August 2009 referenced an ENT diagnosis of vertigo in 2006 which is not associated with the claims file.  

In addition, the record indicates that upon completion of a period of active duty for training, the appellant immediately entered in reserve service and the record does not reflect any attempt was made to obtain records related to the appellant's reserve service

As such, the claim must be remanded for additional VA treatment records and reserve service treatment records to be obtained and associated with the claims file.  Attempts must be made to obtain all VA Medical Center records regarding the appellant.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all VA medical records pertaining to the appellant.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Contact the appropriate repository and request the appellant's complete reserve service treatment records and the dates and nature of his reserve periods of service (i.e., active duty training (ACDUTRA), inactive duty training (INACDUTRA)).  Any negative response should be in response and associated with the claims folder.

3.  Thereafter, arrange for the appellant to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any dizziness or vertigo.  

The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated testing should be conducted.

After a review of the examination findings and the entire evidence of record, the examiner(s) must answer the following questions: 

a.  Is it at least as likely as not (50 percent or greater probability) that any dizziness or vertigo found to be present is related to or had its onset during service?

b.  Is it at least as likely as not (50 percent or greater probability) that any dizziness or vertigo found to be present manifested to a degree of 10 percent disabling during the first year after separation from service?

The examiner(s) should comment on the service treatment record from November 1986.

The examiner(s) are advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  A complete rationale for all opinions expressed must be provided. 
 
4.  Thereafter, readjudicate the appellant's claim.  If the benefit sought on appeal is not granted in full, the appellant should be issued a supplemental statement of the case and provided an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




